Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-26 are pending in Instant Application.
Claims 2, 3, are cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/051681 filed at 01/24/2018.


Response to arguments
Applicant’s arguments filed in the amendment filed 08/09/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Regev (U.S. Patent Publication: 20180309656) in view of Bush et al., “hereinafter Bush” (U.S. Patent Application: 20180302330).

As per claim 1, Regev discloses a network device for time-sensitive networking comprising (Regev, Para.21, FIG. 1 is a diagram illustrating an example test environment 100 for testing scheduling fidelity in a time sensitive network (TSN).  Referring to FIG. 1, test environment 100 may include test system 102 and one or more device(s) and/or system(s) under test (SUT) 106.): 
a set of queues (Regev, Para.45, TSN scheduler module 202 may determine a TSN schedule or related rules for one or more message queues or streams); and 
a time-aware shaper which comprises: 
each gate control list comprising a sequence of two or more entries for the respective single gate (Regev, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations. For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value), Para.48, TABLE-US-00001 TABLE 1 GATE STATE VALUE TIME INTERVAL VALUE {1, OPEN} {2, CLOSED} 10,000 ns {1, CLOSED} {2, OPEN} 15,000 ns {1, OPEN} {2, CLOSED}  );
 each entry comprising: a gate state specifying whether the single respective gate is open or closed (Regev, Para.48, TABLE-US-00001 TABLE 1 GATE STATE VALUE TIME INTERVAL VALUE {1, OPEN} {2, CLOSED} 10,000 ns {1, CLOSED} {2, OPEN} 15,000 ns {1, OPEN} {2, CLOSED}, para17, a gate access list may indicate when a gate or transmission window (e.g., one or more switch ports) is opened or closed for particular traffic (e.g., one or more streams) to be transmitted and a stream transmit schedule may indicate when specific stream messages or packets are to be transmitted or received, Para.47, TSN scheduling rules may include a gate access list and/or other information for indicating when a gate or transmission window is open or closed ); and 
a duration of time for which the gate state is active (Regev, Para.35, scheduling information may include a test session start time, a test session interval value, a gate access list indicating when the test packet is to be transmitted from an originating node, or a gate access list indicating when the test packet is to be transmitted from the SUT, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.  For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value)).
However Regev does not disclose a set of two or more gates; and gate control instructions, each gate control list configured to control a respective single gate;
Bush discloses a set of two or more gates (Bush, Para.17, the schedule may include instructions about when to open and close one or more gates of one or more network queues to allow the transmission of the communication, Para.46, the synchronization is important, especially for high priority traffic, to make sure the gates are closed at precisely the right time to avoid collision and to get the data frame through the network per the schedule 310); and gate control instructions, each gate control list configured to control a respective single gate (Bush, Para.46, the TSN network 128 may include a plurality of queues 312 (e.g., Queue 0, 1, 2, 3, 4 . . . 7, etc.) for transmitting the data frames 304 to their respective destinations 320. In one or more embodiments, the queues may exist in all interfaces—both on the end-system (e.g., device) and in each port (connection) of the switch 301. In one or more embodiments, each queue 312 may include a gate 313 that may be in an open position 314 or a closed position 316, and may only allow transmission of the data frame 304 when in the open position 314);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Regev with the teachings as in Bush. The motivation for implementing  a method which includes receiving, at a verification module, a schedule for transmission of one or more data frames to one or more destination nodes via a Time Sensitive Network (TSN); receiving, at the verification module, a destination for each data frame; receiving, at the verification module, a maximum tolerable latency for each data frame; determining, via the verification module, the received schedule is correct; transmitting one or more data frames according to the schedule; accessing, via the verification module, the one or more destination nodes; verifying, via the verification module, the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes; and controlling one or more operations of an installed product based on the transmitted one or more data frames.. (Bush, Para05).

As per claim 4, Regev in view of Bush discloses the network device of claim 2, wherein an entry in the sequence of entries includes a control field which indicates end of list (Regev, Para.47, a TSN schedule or related rules may be in compliance with or based on IEEE Standard 802.1Qbv-2015.  For example, TSN scheduling rules may include a gate access list and/or other information for indicating when a gate or transmission window is open or closed). 

As per claim 5, Regev in view of Bush discloses the network device of claim 1, further comprising configuration data associated with each gate control list (Regev, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations. For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value)). 

As per claim 6, Regev in view of Bush discloses the network device of claim 1, further comprising: a set of gate controllers, each gate controller configured to read an gate control list configured to control a respective single gate, to generate a gate control signal and to issue the gate control signal to a respective gate (Regev, Para.17, a gate access list may indicate when a gate or transmission window (e.g., one or more switch ports) is opened or closed for particular traffic (e.g., one or more streams) to be transmitted and a stream transmit schedule may indicate when specific stream messages or packets are to be transmitted or received, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.). 

As per claim 7, Regev in view of Bush discloses the network device of claim 6, wherein each gate controller is configured to determine an initial state of a respective gate and, thereafter, to read an entry in the gate control list and to toggle the state of the gate in response to reading the entry without the entry specifying the state of the gate (Regev, Para.45, TSN scheduler module 202 may determine a TSN schedule or related rules for one or more message queues or streams.  For example, each message queue or stream may be associated with a transmission gate that is either open or closed.  In this example, a message (e.g., frame or packet) transmission from a message queue may only occur if the gate is open and the full message can be transmitted before the gate closes. ). 

As per claim 8, Regev in view of Bush discloses the network device of claim 6, wherein each gate controller is configured, in a first cycle, to read each entry in the sequence of entries starting from an initial entry and, in a second, subsequent cycle, to ready entries in the sequence starting from an entry which follows the initial entry (Regev, Para.48, when implementing TSN scheduling rules or a related gate access list), at the start of each cycle, the first entry on the list may executed and then, after a specified time to delay, the next entry may be executed.  In some embodiments, entries may be executed in this manner untilthe last entry is executed.  Once the final entry is executed, no gate changes may be performed until the next cycle starts.  An example gate access list for two queues (e.g., gates 1 and 2) is depicted in Table 1.).

As per claim 9, Regev in view of Bush discloses the network device of claim 1, further comprising: a data handler for allocating data to the set of queues (Regev, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.  For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value)   ). 

As per claim 10, Regev in view of Bush discloses the network device of claim 1, further comprising: a media access controller (Regev, Para.58, RPMs 214 and 216 may include functionality for identifying related test packets.  For example, RPMs 214 and 216 may analyze message parameters, such as source media access control (MAC) address and a destination MAC address, for determining stream identifiers associated with received messages.  ). 

As per claim 11, Regev in view of Bush discloses the network device of claim 1, wherein the network device is an Ethernet controller (Regev, Para.26,  TCM 104 may use one or more communications interfaces for receiving various messages and one or more communications interfaces sending various messages.  Example messages include IP messages, Ethernet frames, Ethernet messages, PDUs, datagrams, UDP messages, TCP messages, IP version 4 (v4) messages, IP version 6 (v6) messages, stream control transmission protocol (SCTP) messages, real-time transport protocol (RTP) messages, or reliable data protocol (RDP) messages, messages using a tunneling protocol, and/or other TSN related messages.). 

As per claim 12, Regev in view of Bush discloses the network device of claim 1, which is implemented in hardware (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.). 

As per claim 13, Regev in view of Bush discloses a monolithic integrated circuit comprising: the network device of claim 1 (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.). 

As per claim 14, Regev in view of Bush discloses the monolithic integrated circuit of claim 13, further comprising: at least one central processing unit (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.). 

As per claim 15, Regev in view of Bush discloses the monolithic integrated circuit of claim 13, further comprising: random-access memory (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.). 

As per claim 16, Regev in view of Bush discloses the monolithic integrated circuit of claim 13, further comprising: a routing engine (Regev, Para.29, TSN elements that may be tested by test system 102 or TCM 104 may include a network relay, a time synchronization protocol relay, a network router, a network switch, a network device, a server, or a network controller). 

As per claim 17, Regev in view of Bush discloses the monolithic integrated circuit of claim 13 further comprising: a physical interface transceiver (Regev, Para.25, TCM 104 may include one or more communications interfaces (e.g., one or more receive port modules and one or more transmit port modules) for interacting with users, modules, and/or nodes.  For example, port modules may include network interface cards (NICs) or other suitable hardware, firmware, and/or software for receiving or transmitting data via ports (e.g., physical or logical communication end points)). 

As per claim 18, Regev in view of Bush discloses an end station comprising the network device of claim 1 (Regev, Para.17, A TSN may involve various TSN nodes or elements (e.g., relays and end stations) that have clocks with synchronized time, Para.21, FIG. 1 is a diagram illustrating an example test environment 100 for testing scheduling fidelity in a time sensitive network (TSN).  Referring to FIG. 1, test environment 100 may include test system 102 and one or more device(s) and/or system(s) under test (SUT) 106.  Test system 102 may represent any suitable entity or entities (e.g., one or more computing platforms, nodes, or devices) associated with testing SUT 106 (e.g., one or more TSN elements).  For example, test system 102 may generate and send traffic to SUT 106 and/or receive traffic from SUT 106 and may analyze one or more aspects associated with SUT 106.). 

As per claim 19, Regev in view of Bush discloses a switch comprising the network device of claim 1 (Regev, Para.43, TSN scheduler module 202 and/or a related TAS may utilize TSN nodes (e.g., switches) that are aware of the cycle time for scheduled traffic (e.g., control traffic)). 

As per claim 19, Regev in view of Bush discloses a network comprising: a bus system; at least one network device of claim 1 connected to the bus system (Regev, Para.25, TCM 104 may include one or more communications interfaces (e.g., one or more receive port modules and one or more transmit port modules) for interacting with users, modules, and/or nodes.). 

As per claim 21, Regev in view of Bush discloses a motor vehicle comprising at least one network device of claim 1 (Regev, Para.03, time sensitive content (e.g., data between components in a vehicle control network) ). 

As per claim 22, Regev in view of Bush discloses a method of generating a gate control list, the method comprising: receiving data describing operation of a set of gates (Regev, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.  For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value)); converting the data into a set of individual gate control lists (Regev, Para.17, each transmitting TSN element may utilize a time aware shaper (TAS) and/or one or more TSN schedules (e.g., gate access lists and/or stream transmit schedules) for one or more TSN streams.); and writing the set of individual gate control lists into memory or set of registers (Regev, Para.54, data storage 210 may store one or more gate access lists indicating when TPM 204 or an entity therein can transmit test packets to SUT 106.  In this example, data storage 210 may also store additional scheduling information for one or more test sessions.). 

As per claim 23, Regev in view of Bush discloses the method of claim 22, further comprising: for each individual gate control list: determining if a gate is in the same state for first and last entries; and upon a positive determination: adding a time from the first entry to a time for the last entry (Regev, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.  For example, a gate access list may include multiple entries, where each entry may include transmission gate settings of each message queue (e.g., a gate state value) and a time to delay before executing the next list entry (e.g., a time interval value)), Para.48, the first entry on the list may executed and then, after a specified time to delay, the next entry may be executed.  In some embodiments, entries may be executed in this manner until the last entry is executed.  Once the final entry is executed, no gate changes may be performed until the next cycle starts.  An example gate access list for two queues (e.g., gates 1 and 2) is depicted in Table 1.). 

As per claim 24, Regev in view of Bush discloses the non-transitory computer program producing storing a computer program which, when executed by a processor, causes the processor to perform the method of claim 22 (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.).


As per claim 25, Regev in view of Bush discloses the method of time-aware shaping, the method comprising: reading an entry from an individual gate control list for a gate; generating a gate control signal; and issuing the gate control signal to the gate (Regev, Para.17, a gate access list may indicate when a gate or transmission window (e.g., one or more switch ports) is opened or closed for particular traffic (e.g., one or more streams) to be transmitted and a stream transmit schedule may indicate when specific stream messages or packets are to be transmitted or received, Para.46, a TSN schedule or related rules may include or involve a gate access list that includes an ordered list of gate operations.). 

As per claim 26, Regev in view of Bush discloses the method of claim 25, which is implemented in hardware logic (Regev, Para.23, Test system 102 may include processor(s) 112, a memory 114, and a test controller module (TCM) 104.  Processor(s) 112 may represent or include a physical processor, a general purpose microprocessor, a single-core processor, a multi-core processor, a field-programmable gateway array (FPGA), and/or an application-specific integrated circuit (ASIC) for executing software and/or logic stored in memory 114.  Memory 114 may represent one or more computer readable media for storing data, logic, or other information.).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449